DETAILED ACTION
This office action is in response to the application filed on 03/09/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. **092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below.
Claim 1 of the application
Claim 1 of App. 16/418092
Computer implemented method for locating phase faults in a microgrid in off-grid mode comprising: defining  a surveillance area 
Method for locating phase faults in a microgrid in off-grid mode comprising: obtaining 
The claims are not patentably distinct from each other because the differences which are bolded are computer implemented method of the application and Claim 5 of **092 which depends on claim 1 discloses that the method is a computer method. The other .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oudalov et al. US 2011/0282507 in view of  Newman et al. US 2007/0238362.
	Regarding Claim 1,  Oudalov  teaches (Figures 6-11) a computer implemented method (par. 14) for locating phase faults in a microgrid in off-grid mode comprising: 
	Oudalov does not teach determining a defect phase having a minimum phase-to-neutral voltage; for the determined defect phase, performing current analysis for the defect phase to locate a phase fault on the defect phase.
	Newman teaches (Figures 1-9) determining a defect phase having a minimum phase-to-neutral voltage (one of Fig 4 ,7 ,8) ; and  for the determined defect phase, performing current analysis (Fig. 2) for the defect phase to locate a phase fault on the defect phase (either in the main protection location or backup protection location). (For Example: Paragraphs 38-42 and 48-59)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include determining a defect phase having a minimum phase-to-neutral voltage, and for the determined defect phase, performing current analysis for the defect phase to locate a 
	Regarding Claim 2,  Oudalov  teaches (Figures 6-11) the method.
	Oudalov does not teach wherein performing current analysis comprises: applying Kirchhoff's current law to determine if a detected phase fault is located outside and/or downstream of the surveillance area; and if Kirchhoff's law is valid, tripping a main circuit breaker corresponding to a load feeder having a maximum current value. 
	Newman teaches (Figures 1-9)  wherein performing current analysis comprises: applying Kirchhoff's current law (par. 38-39, 48 and 52) to determine if a detected phase fault is located outside and/or downstream of the surveillance area (See fig. 2, 22-27 and 28-32); and if Kirchhoff's law is not violated, tripping a main circuit breaker (at 25-27) corresponding to a load feeder having a maximum current value. (For Example: Paragraphs 38-42 and 48-59)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include wherein performing current analysis comprises: applying Kirchhoff's current law to determine if a detected phase fault is located outside and/or downstream of the surveillance area; and if Kirchhoff's law is valid, tripping a main circuit breaker corresponding to a load feeder having a maximum current value, as taught by Newman, to provide fault detection efficiently and in view of the safety critical consequences of failure to rapidly detect a problem appropriately.
	Regarding Claim 4,  Oudalov  teaches (Figures 6-11) wherein performing current analysis further comprises: if current measurement data is available for a feeder on a level downstream (measurements in any of SWB1-SWB6), if one phase current of the feeder downstream equals, with a second error margin (determine by the control circuitry controlling the CBs), the current of the load feeder is the maximum current, then: prior to or instead of tripping the main circuit breaker (CB2 or CB1) corresponding to the load feeder having the maximum current value (case for F3 fault), tripping the corresponding downstream level load feeder with a time delay (par. 164 and 185). (For Example: Paragraphs 163-168, 178-185 and 190-202)	 
	Oudalov does not teach if Kirchhoff's law is not violated.
		Newman teaches (Figures 1-9) if Kirchhoff's law is not violated. (For Example: Paragraphs 38-42 and 48-59)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include if Kirchhoff's law is not violated, as taught by Newman, to provide fault detection efficiently and in view of the safety critical consequences of failure to rapidly detect a problem appropriately.
		Regarding Claim 7,  Oudalov  teaches (Figures 6-11)wherein performing current analysis further comprises: if after a predetermined time delay from tripping one or more circuit breakers (set by the circuit breaker) a voltage disturbance is still present, then tripping all circuit breakers of all feeders of the respective busbar (case F4, when CB2.4 does not clear the fault). (For Example: Paragraphs 163-168, 178-185 and 190-202)
	Regarding Claim 11,  Oudalov  teaches (Figures 6-11) a computer program product, comprising a computer program with instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)
	Regarding Claim 12,  Oudalov  teaches (Figures 6-11) a computer readable medium having stored thereon computer executable code for execution by computer processors controlling a microgrid (Fig. 6), wherein execution of the instructions of the executable code causes the computer processors to execute the computer-implemented method of claim 1 on the microgrid. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)
	Regarding Claim 13,  Oudalov  teaches (Figures 6-11) Microgrid central controller, comprising: communication means for collecting measurement data from measurement devices and exchanging control data with control devices (Fig. 8); at least one computer processor for executing instructions; and a computer program product, comprising a computer program with instructions which, when executed on the at least one processor, cause the at least one computer processor to carry out the method according to claim 1. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)
	Regarding Claim 14,  Oudalov  teaches (Figures 6-11) a method. (For Example: Paragraphs 163-168, 178-185 and 190-202)	 
	Oudalov does not teach wherein performing current analysis comprises: applying Kirchhoff's current law to determine if a detected phase fault is located outside and downstream of the surveillance area; and if Kirchhoff's law is not violated, tripping a main circuit breaker corresponding to a load feeder having a maximum current value.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include wherein performing current analysis comprises: applying Kirchhoff's current law to determine if a detected phase fault is located outside and downstream of the surveillance area; and if Kirchhoff's law is not violated, tripping a main circuit breaker corresponding to a load feeder having a maximum current value, as taught by Newman, to provide fault detection efficiently and in view of the safety critical consequences of failure to rapidly detect a problem appropriately.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudalov et al. US 2011/0282507 in view of Newman et al. US 2007/0238362 and further in view of Mohsenian-Rad et al. (US 2019/0379209, Herein Rad).
	Regarding Claim 3,  Oudalov as modified by Newman teaches (Figures 6-11) wherein Kirchhoff's law is valid with a first error margin (See par. 38-39, 48 and 52).
	Oudalov as modified does not teach a first error margin of 5% or less.  
	Rad teaches (Figures 8-9) a first error margin of 5% or less.(See Table III or IV) 

	Regarding Claim 5,  Oudalov as modified by Newman teaches (Figures 6-11) wherein Kirchhoff's law is valid with a second error margin (See par. 38-39, 48 and 52).
	Oudalov as modified does not teach a second error margin of 10% or less.  
	Rad teaches (Figures 8-9) a second error margin of 10% or less.(See Table III or IV) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include wherein Kirchhoff's law is valid with a second error margin of 10% or less, as taught by Rad, to improve accuracy of the circuitry. 
Allowable Subject Matter
Claims 6, 8-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 6; prior art of record fails to disclose either by itself or in combination:  “…wherein performing current analysis further comprises: if Kirchhoff's law  is not violated, determining for each busbar in the surveillance area at least one minimum source feeder having a minimum summed current value of all source feeders of the respective busbar, and determining a trace of the minimum source feeders across the surveillance area, and; if the trace points to a fault location outside the surveillance area, tripping a circuit breaker corresponding to the source feeder at the end of the trace; and / or if the trace points to a fault location at an internal feeder inside the surveillance area, tripping circuit breakers of the internal feeder at both ends of the trace.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “…wherein performing current analysis further comprises: assigning opposite signs to source currents and load currents; summing all current magnitudes to locate a phase fault inside or outside the surveillance area; if the summed currents are zero within a first margin, determining the load feeder outside the surveillance area having a maximum current value in one of the three phases; and if no current measurement is available for a feeder downstream, tripping with a certain time delay a circuit breaker corresponding to the determined load feeder having the maximum current value; or if downstream current measurements are available for feeders further downstream, and if one downstream current measurement equals within a second margin the current of the determined load feeder having the maximum current value, tripping the corresponding downstream load feeder with a time delay; or if none of the downstream current measurement equals within a 10% margin the current of the determined load feeder having the maximum current value, then tripping a circuit breaker corresponding to the determined load feeder having the maximum current value.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838